Citation Nr: 1206755	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-44 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for kidney failure secondary to VA medical treatment received in October 2007.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for ulcerative colitis secondary to VA medical treatment received in October 2007.

3.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which inter alia, denied the Veteran's claims of entitlement to compensation under 38 USCA 1151 for kidney failure secondary to VA medical treatment received in October 2007, entitlement to compensation under 38 USCA 1151 for ulcerative colitis secondary to VA medical treatment received in October 2007, and entitlement to TDIU.  A timely Notice of Disagreement as to those issues was received by VA in November 2008.  After an October 2009 Statement of the Case continued to deny the Veteran's claims, the Veteran perfected his appeal as to those issues in October 2009 by filing a substantive appeal, via VA Form 9.

In his substantive appeal, the Veteran requested that a Travel Board hearing be scheduled in this matter.  Accordingly, a Travel Board hearing was scheduled to take place at the St. Petersburg RO in September 2011.  Notice to that effect was mailed to the Veteran in July 2011.  In a September 2011 VA Form 21-4138 which was received by VA two days before the scheduled hearing, the Veteran advised that he wished to withdraw his hearing request.  VA has not received, either from the Veteran or his representative, a request to reschedule his hearing.

Concurrent with the pendency of his claim for benefits pursuant to 38 U.S.C.A. § 1151 and TDIU, the Veteran filed a claim for service connection for PTSD in December 2008.  This claim was granted in a May 2009 rating decision, and an initial disability rating of 50 percent for PTSD was assigned.  A letter accompanying the rating decision advised the Veteran that he had one year from the date of the rating decision to appeal VA's decision.  Only five months later, in October 2009, the Veteran asserted in a VA Form 21-4138 that he was entitled to a higher disability rating for PTSD.  This submission was apparently construed by the RO as a new claim seeking an increased disability rating for PTSD pursuant to Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, an October 2009 notice letter advising the Veteran as to the information and evidence needed to substantiate his increased rating claim and an April 2010 rating decision were issued by the RO.

As the Veteran's assertion for a higher disability rating for PTSD was received less than one year after VA's initial grant of service connection for PTSD, the Board finds that the Veteran's October 2009 VA Form 21-4138 should appropriately be construed as a timely Notice of Disagreement asserting entitlement to a higher initial disability rating for PTSD.  Bond v. Shinseki, 639 F.3d 1362 (Fed. Cir. Oct. 7, 2011).  Hence, the Board accepts appellate jurisdiction over that issue.

The issues of entitlement to an initial disability rating higher than 50 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's dehydration and pre-renal azotemia were the proximate result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault during treatment on October 12, 2007 in failing to immediately diagnose dehydration and pre-renal azotemia at that time, and moreover, carelessly and negligently failed to immediately inform the Veteran of such findings and to advise him to seek immediate medical treatment.  

2.  The Veteran's dehydration and pre-renal azotemia fully resolved and there is no evidence that the Veteran has incurred any additional disability as a result of VA treatment.

3.  The Veteran's ulcerative colitis is not related in any way to any VA treatment received by the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 for dehydration and pre-renal azotemia are not met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).

2.  The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 for ulcerative colitis are not met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter mailed to the Veteran in July 2008 notified him of the information and evidence needed to substantiate his claims of entitlement to benefits under 38 U.S.C.A. § 1151.  Such notice also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claims were adjudicated for the first time in the RO's October 2008 rating decision.  Thus, notice provided to the Veteran was legally sufficient, and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claims submissions, identified and relevant VA treatment records, and service treatment records have been associated with the claims file.  In September 2008, the Veteran's claims file was reviewed by a VA examiner who offered opinion as to the Veteran's current physical condition and the quality of VA care that was rendered to the Veteran.  A corresponding September 2008 report, expressing the VA examiner's findings and conclusions with full rationale, is also associated with the claims file.  Ultimately, the Board finds that the VA examiner's September 2008 report, along with the other evidence of record, is fully adequate for the purposes of adjudicating the Veteran's claims for compensation under 38 U.S.C.A. § 1151.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Entitlement to Compensation under 38 U.S.C.A. § 1151

A.  General Principles for Compensation under 38 U.S.C.A. § 1151

The law provides that compensation may be paid for a qualifying additional disability that is not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151. 

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation and not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361. 

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1). 

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).


B.  Veteran's Contentions

In his July 2008 claim, the Veteran contends that during the course of treatment in October 2007 at the VA medical center in Miami, Florida for reported symptoms of diarrhea, he was prescribed medication that resulted in severe dehydration.  The Veteran states that he subsequently sought treatment for his dehydration at a VA outpatient clinic in Oakland Park, Florida, where he was informed that he was experiencing kidney failure and was advised to admit himself into the Miami VA medical center for further treatment.  According to the Veteran, he immediately admitted himself into the Miami VA medical center, where he was administered antibiotics and IVs.  According to the Veteran, after his dehydration and diarrhea were controlled, he was discharged from care.  The Veteran contends further that during a follow-up appointment at the VA outpatient clinic in Oakland Park, he underwent a colonoscopy which ultimately revealed ulcerative colitis.  The Veteran appears to argue that the Miami VA medical center's failure to correctly diagnose kidney failure and ulcerative colitis resulted in additional disability.  Hence, the Veteran argues that he is entitled to compensation under 38 U.S.C.A. § 1151.

C.  Analysis

Based on the evidence of record, the Board finds that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for additional disabilities resulting from treatment rendered by the Oakland Park VA outpatient clinic and by the Miami VA medical center in October 2007.

Consistent with the Veteran's contentions, VA treatment records reflect that the Veteran initially sought treatment on September 28, 2007 at the Oakland Park VA outpatient clinic for reported diarrhea, indigestion, nausea, and intermittent abdominal pain that had been ongoing for the previous week.  On physical examination, the Veteran was not in any acute distress; however, a rectal examination was positive for blood.  The Veteran was advised to seek a follow-up gastrointestinal evaluation, to include a colonoscopy.

The Veteran apparently returned to the Oakland Park VA outpatient clinic one week later, on October 4, 2007.  At that time, the Veteran reported ongoing diarrhea and was referred for a gastrointestinal evaluation.

On October 12, 2007, the Veteran returned for his gastrointestinal evaluation at the Oakland Park VA outpatient center.  The Veteran reported loose watery stools occurring eight to nine times per day that had been ongoing at that point for three weeks.  Other reported symptoms included right quadrant abdominal pain, dizziness, nausea, and occasional hot flashes.  A physical examination of the abdomen at that time did not reveal any abnormalities.  Further diagnostic studies were recommended to the Veteran, including stool culture studies and a colonoscopy.  The Veteran was tentatively diagnosed with chronic diarrhea and was advised to increase his fluid intake.  He was also advised to follow-up in one week or earlier as needed.

Three days later, on October 15, 2007, the Veteran reported diarrhea that was occurring 14 times per day with intermittent abdominal discomfort.  Blood tests performed at that time revealed acute renal failure that was attributed to the Veteran's frequent bowel movements and decreased fluid intake.  The Veteran was directed to seek immediate treatment at the emergency department to treat the Veteran's acute renal failure.  Regarding his diarrhea, further diagnostic studies were ordered to examine for possible infectious causes.  If these workups were negative, the Veteran was to consider a colonoscopy for possible colitis or malabsorption syndrome.  The Board notes that the Veteran was also diagnosed hypotension secondary to chronic diarrhea and likely volume depletion.

Hospital records from the Miami VA medical center reflects that the Veteran was admitted for treatment from October 15, 2007 through October 18, 2007.  During this hospitalization, the Veteran was treated with IV fluids.  Nursing notes from October 18, 2007 reflect that the Veteran's renal functions had returned to baseline levels and that he was able to tolerate diet.  The frequency of the Veteran's diarrhea had also reportedly decreased.  Overall, the Veteran was found to have made "an impressive recovery" after treatment with fluids.  VA treating physicians once again opined that frequent bowel movements and decreased fluid intake had resulted in the Veteran's acute renal failure.  The Veteran was discharged to his home on October 18, 2007.  An additional gastrointestinal consultation was scheduled for further diagnostic studies of the Veteran's diarrhea.

The Veteran's gastrointestinal consultation occurred on October 22, 2007.  At that time, the Veteran reported that he was having up to 11 loose bowels per day.  A colonoscopy was performed on October 29, 2007 and revealed colon inflammation.  A biopsy performed on specimen samples removed from the Veteran's cecum and colon revealed focally active chronic colitis.  The Board notes that documented informed consent for the colonoscopy was obtained from the Veteran prior to the procedure.

In September 2008, the Veteran's claims file was provided to a VA examiner for review and to evaluate the Veteran's current condition and the quality of treatment provided by VA in October 2007.  A medical history contained in the VA examiner's report is essentially consistent with that noted above.  The Board notes, however, that the examiner also interpreted data from blood tests and urinalysis performed on October 12, 2007 and determined that creatinine levels at that time were above normal and significantly increased from the Veteran's normal baseline level.  The examiner also noted that although the Veteran's elevated creatinine levels were first known on October 12, 2007, the Veteran was not advised of these findings and advised to seek immediate medical treatment until October 15, 2007. The examiner concluded that it is at least as likely as not that there was negligence on the part of VA in providing medical treatment.  In this regard, the examiner opined that given the Veteran's severe diarrhea of 14 days, weight loss, and hypotension, treating clinicians should have considered possible diagnoses of dehydration and pre-renal azotemia as of the October 12, 2007 treatment at the Oakland Park VA outpatient clinic.  The examiner also opined that the VA laboratory should have notified the treating clinician immediately once the Veteran's lab results became known on October 12, 2007.  Notwithstanding this analysis, the examiner also observed that the treatment records show that the Veteran recovered quickly from his acute renal failure and that his creatinine levels returned to normal baseline levels.  The examiner also noted that the records also do not show that the Veteran currently has any renal failure.
With respect to the Veteran's ulcerative colitis, the examiner confirmed that disorder was the cause of the Veteran's diarrhea symptoms.  She noted further that according to currently available medical literature, there is no known cause for ulcerative colitis.  Based upon these reasons, the examiner concluded that the Veteran's ulcerative colitis is not due to VA treatment or to renal failure.

Consistent with the VA examiner's findings, VA treatment records, which relate to treatment after the Veteran's October 2007 treatment and hospitalization, reflect ongoing complaints of diarrhea.  These records, however, do not reflect any recurring renal failure.

The conclusions provided in the VA examiner's September 2008 report are based upon an accurate understanding of the Veteran's treatment history, and moreover, are not rebutted by any competent medical evidence.  In this regard, the only contrary opinions contained in the record are the Veteran's own assertions, as summarized above. 

The Veteran is no doubt sincere in his belief that the October 2007 VA treatment did not meet the expected degree of care of a reasonable health care provider and that such failure resulted in additional disabilities.  Nonetheless, the Board notes that in addressing lay evidence and determining what probative value, if any, is to be afforded to such lay evidence, the Board's attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Specifically, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  These examples notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  In this case, the questions of whether the Veteran's VA physicians failed to timely diagnose his dehydration and acute renal failure, and if so, whether such failure constitutes carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and if so, whether such failure resulted in additional disability, are all complex medical questions.  Where the evidence in this case does not show that the Veteran has received any medical training or experience, he is not competent to render a probative opinion as to such questions.  Accordingly, the Board does not afford any probative value to the Veteran's assertions. 

Overall, the evidence shows that VA was careless, negligent, and exercised an error in judgment in failing to immediately diagnose dehydration and pre-renal azotemia during VA treatment on October 12, 2007, and moreover, carelessly and negligently failed to immediately inform the Veteran of such findings and to advise him to seek immediate medical treatment.  Nonetheless, there is no evidence that the Veteran's dehydration and pre-renal azotemia has resulted in any further disability.  In this regard, the evidence shows that the Veteran achieved a full recovery from his dehydration and pre-renal azotemia, and moreover, that the Veteran has not experienced any recurrence of dehydration or renal failure.  Additionally, the evidence does not show that the Veteran's ulcerative colitis is related in any way to any VA treatment received by the Veteran.

Given that the weight of the probative evidence is against the Veteran's claims of entitlement to compensation under the criteria of 38 U.S.C.A. § 1151 for kidney failure and ulcerative colitis, the Veteran's claims must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (2001); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under 38 USCA 1151 for kidney failure secondary to VA medical treatment received in October 2007 is denied.

Entitlement to compensation under 38 USCA 1151 for ulcerative colitis secondary to VA medical treatment received in October 2007 is denied.


REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims held that where a Veteran files a timely Notice of Disagreement and no Statement of the Case is issued, the Board should remand the issue to the RO for the issuance of a Statement of the Case.  Notwithstanding the RO's April 2010 rating decision, the Veteran has yet to be provided a Statement of the Case addressing the Veteran's entitlement to an initial disability rating higher than 50 percent for PTSD.  Thus, as the Veteran is construed as having filed a timely Notice of Disagreement with regard to that issue, the issuance of a Statement of the Case is required in this case.  Id. 

Insofar as the Veteran's claim of entitlement to TDIU, the Board notes that TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Service connection is presently in effect for the Veteran for PTSD and residuals of shell fragment wounds in his left elbow and foot.  Thus, to the extent that the Veteran asserts entitlement to TDIU on the basis of his ulcerative colitis or kidney failure, the Board observes that there appears to be no legal basis for the award of TDIU for any disability arising out of his ulcerative colitis and claimed kidney failure.  Nonetheless, the Veteran's claim of entitlement to TDIU may be awarded if the evidence shows that the Veteran's PTSD or shell fragment wound residuals have rendered the Veteran unable to secure or follow gainful employment.

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, the issue of the Veteran's entitlement to TDIU is inextricably intertwined with his pending claim for a higher initial disability rating for PTSD.  Hence, the issue of the Veteran's entitlement to TDIU must be remanded with the issue of entitlement to a higher initial disability rating for PTSD, for further development and reconsideration by the RO.

Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for an initial disability rating higher than 50 percent for PTSD and entitlement to TDIU.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his PTSD since January 2010.

2.  Then, the RO should contact any private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the RO should perform any additional claims development as it deems necessary for full adjudication of the Veteran's claims.

4.  After completion of the above development, the Veteran's claims of entitlement to an initial disability rating higher than 50 percent for PTSD and TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


